department of the treasury internal_revenue_service washington d c date number release date cc ebeo br2 wta-n-112572-99 uilc internal_revenue_service national_office written technical assistance memorandum for employment_tax specialist district from jerry e holmes chief branch ebeo cc ebeo br2 subject v and severance payments this technical assistance responds to your request dated date concerning claims for refund with respect to amounts paid under a severance plan filed under sec_3121 you specifically ask about claims filed after the publication_date of the proposed_regulations but before the effective date of the final regulations you have asked for our views on this issue so that a uniform response may be provided to taxpayers making these claims your inquiry does not relate to a specific taxpayer rather you provided a sample set of facts representing a typical claim in that sample a taxpayer adopted a severance plan for employees who lose their positions with the company the amount of severance benefits generally is based upon the employee’s length of service and pre-termination pay the typical plan provides a series of payments depending on the employee’s length of service those severance payments made in the year s after termination are the subject of the claims for refund this technical assistance assumes that the classification as severance_pay is correct wta-n-112572-99 in the claims the taxpayers originally treated the severance payments as subject_to federal_insurance_contributions_act fica taxe sec_2 and federal_unemployment_tax_act futa taxes in the year that the severance_pay was paid to an employee the taxpayers subsequently filed a claim_for_refund for such taxes alleging that the payments should have been treated as subject_to fica and futa taxes when an employee’s severance benefit was determined law and analysis background wages are generally subject_to fica tax when they are actually or constructively paid employment_tax regulation sec_31_3121_a_-2 sec_3121 of the code was enacted as a special timing rule as part of the amendments when congress repealed the general retirement fica tax exclusions provided in sec_3121 a and a a iii sec_3121 provides that any amount deferred under a nonqualified_deferred_compensation_plan shall be taken into account as wages for purposes of the fica tax as of the later of i when the services are performed or ii when there is no substantial_risk_of_forfeiture of the rights to such amount the term nonqualified_deferred_compensation_plan means any plan or other arrangement for deferral of compensation other than a plan described in sec_3121 which generally refers to qualified_retirement_plans and tax-favored annuities sec_3121 any amount taken into account as wages by reason of v a and the income attributable thereto shall not thereafter be treated as wages for fica tax purposes sec_3121 consequently sec_3121 generally accelerates the fica tax timing of deferred_compensation to the time of deferral so that no fica tax is due with respect to the principal or the income when it is actually or constructively received by the recipient fica_taxes consist of old age survivors and disability insurance oasdi tax and hospital insurance hi tax sec_3121 imposes a dollar limit on the annual amount of wages subject_to the oasdi portion of fica tax section of the omnibus_budget_reconciliation_act_of_1993 repealed the dollar limit on the annual amount of wages subject_to the hi portion of fica tax effective for and later years sec_3306 imposes a dollar limit on the annual amount of wages subject_to futa_tax sec_3306 applies for futa_tax purposes and is identical to sec_3121 the regulations under sec_3306 cross-reference the regulations under sec_3121 wta-n-112572-99 in notice_94_96 1994_2_cb_564 the service announced its intention to publish guidance under sec_3121 and stated that the effective date of the proposed_regulations will not be before date thus the service announced it will not challenge an employer’s determination of fica tax_liability with respect to a nonqualified_deferred_compensation_plan for periods preceding the effective date if the employer’s determination is based on a reasonable good_faith interpretation of sec_3121 the service published proposed_regulations under sec_3121 on date in a notice of proposed rulemaking reprinted pincite_1_cb_743 sec_31_3121_v_2_-1 of the proposed_regulations provides that the regulations are effective for amounts deferred and benefits paid after date that proposed effective date was subsequently amended to date notice of proposed rulemaking reprinted pincite_8_irb_40 final regulations under sec_3121 were published date applicable on or after date t d 1999_9_irb_4 subsection g of the final regulations provides transition_rules for amounts deferred and benefits paid before date and generally requires that the employer acted in accordance with a reasonable good_faith interpretation of sec_3121 claims for refund are properly analyzed under the authority of the final regulations including the transition_rules contained in those final regulations except to the extent the proposed_regulations apply to determine whether a taxpayer acted in accordance with a reasonable good_faith interpretation of sec_3121 hence unless noted otherwise all references are to the final regulations deferred_compensation as discussed above congress enacted sec_3121 as a special fica tax timing rule for nonqualified_deferred_compensation at the same time it repealed the fica tax exclusions for nonqualified retirement benefits formerly contained in sec_3121 a and a a iii sec_31_3121_v_2_-1 of the employment_tax regulations reiterates the special timing rule for amounts deferred under a nonqualified_deferred_compensation_plan sec_31_3121_v_2_-1 defines the term nonqualified_deferred_compensation_plan as any plan or other arrangement other than a plan described in sec_3121 that is established by an employer for one or more of its employees and that provides for the deferral of sec_31_3121_v_2_-1 provides that paragraphs a through f of the section apply to amounts deferred on or after date to amounts deferred before date which cease to be subject_to a substantial_risk_of_forfeiture on or after date or for which a resolution date occurs on or after date and to benefits actually or constructively paid on or after date wta-n-112572-99 compensation a plan provides for the deferral of compensation with respect to an employee only if under the terms of the plan and the relevant facts and circumstances the employee has a legally binding right during a calendar_year to compensation that has not been actually or constructively received and that pursuant to the terms of the plan is payable in a later year sec_31_3121_v_2_-1 nonetheless sec_31_3121_v_2_-1 provides that severance_pay among other things does not result from the deferral of compensation_for purposes of sec_3121 the final regulations amended the proposed_regulations by clarifying what constitutes severance_pay for purposes of this section see sec_31_3121_v_2_-1 if classification of the payments at issue as severance_pay is correct payments are not subject_to the special timing rule_of sec_3121 under the proposed or final regulations consequently the original fica tax treatment of the severance payments ie subjecting them to fica tax upon payment is in accordance with both the proposed and final regulations transition_rules since the present severance_pay claims represent amounts deferred and benefits paid before date however the relevant inquiry becomes how the transition_rules under the final regulations apply to the payments more specifically the issue becomes whether the original fica tax treatment of the severance payments is and whether the amended fica tax treatment of the severance payments via filing claims for refund would be in accordance with a reasonable good_faith interpretation of sec_3121 for purposes of the transition_rules sec_31_3121_v_2_-1 provides that for periods before date including amounts deferred before date and any benefits actually or constructively paid before date that are attributable to those amounts deferred an employer may rely on a reasonable good_faith interpretation of sec_3121 taking into account pre-existing guidance an employer will be deemed to have determined fica tax_liability and satisfied fica withholding requirements in accordance with a reasonable good_faith interpretation of sec_3121 if the employer has complied with paragraphs a through f of the regulations for purposes of the transition_rules of paragraphs g through and subject_to paragraphs g ii and iii whether an employer that has not complied with paragraphs a through f has determined fica tax_liability and satisfied fica withholding requirements in accordance with a reasonable good_faith interpretation of sec_3121 will be determined based on the relevant facts and circumstances including consistency of treatment by the employer and the extent to which the employer has resolved unclear issues in its favor wta-n-112572-99 sec_31_3121_v_2_-1 provides a number of specific transition_rules the transition rule in paragraph g i applies if an employer determined fica tax_liability with respect to sec_3121 in any period ending prior to date for which the applicable_period of limitations has not expired on date in a manner that was not in accordance with the regulations and permits the employer to adjust its fica tax_determination for that period to conform with the regulations however paragraph g ii permits a claim_for_refund_or_credit for fica tax paid only to the extent it exceeds the fica tax that would have been due had the employer determined fica tax_liability in accordance with the regulations paragraph g iii provides an additional explicit limitation with respect to an employer’s fica tax treatment of stock_options or similar items specifically in the case of a stock_option stock_appreciation_right or other stock value right that is exercised before date an employer that treats the exercise as not subject_to fica tax as a result of the nonduplication rule_of sec_3121 is not acting in accordance with a reasonable good_faith interpretation of sec_3121 if the employer has not treated that grant and all earlier grants as subject_to sec_3121 by reporting the current value of such options and rights as fica wages on form_941 filed for the quarter during which each grant was made or if later for the quarter during which each grant ceased to be subject_to a substantial_risk_of_forfeiture paragraph g applies the reasonable good_faith interpretation standard the transition rule in paragraph g i concerns plans that are not subject_to sec_3121 but for which for a period ending prior to date and pursuant to a reasonable good_faith interpretation of sec_3121 an employer took an amount into account as an amount deferred under a nonqualified_deferred_compensation_plan if paragraph g i applies a no additional fica tax is due on benefit payments made before date that are attributable to amounts previously taken into account b benefit payments made after date are subject_to fica tax when paid and c the employer can get a refund subject_to the applicable_period of limitations and the limitations of paragraph g for fica tax paid on amounts taken into account prior to date thus if an employer pursuant to a reasonable good_faith interpretation of sec_3121 treated amounts paid under a severance plan as amounts deferred under a nonqualified_deferred_compensation_plan such a refund would be appropriate the analysis turns upon whether the employer’s claim_for_refund treating the amounts paid under the severance plan as an amount deferred under a nonqualified_deferred_compensation_plan is made pursuant to a reasonable good_faith interpretation under sec_3121 wta-n-112572-99 analysis as discussed above amounts paid under a severance plan do not result from the deferral of compensation_for purposes of sec_3121 under the proposed or final regulations consequently treating the payments as fica wages at the time of payment is in accordance with the proposed and final regulations and thus deemed to be pursuant to a reasonable good_faith interpretation under sec_31 v - g of the final regulations however an amended action via filing claims for refund treating the severance benefits as subject_to sec_3121 and taxing the benefit at the time of the purported deferral ie when the employee terminated would not be in accordance with the proposed or final regulations nor would such an amended action appear to be in accordance with a reasonable good_faith interpretation of sec_3121 under the facts_and_circumstances_test of sec_31_3121_v_2_-1 where the taxpayer filed its claims for refund after the proposed_regulations had been published stating that severance_pay was not subject_to sec_3121 to rely on the that position after the publication of the proposed_regulations and in reliance upon the transition_rules of the proposed_regulations would not be a reasonable good_faith interpretation of sec_3121 because the taxpayer originally interpreted sec_3121 as not applicable to the benefits at issue to rely on the opposite interpretation after the publication of the proposed_regulations and in reliance upon the transition_rules of the proposed_regulations would not appear to be in good_faith two other arguments support denial of the claim_for_refund in this situation first no pre-existing guidance treated severance payments as subject_to sec_3121 or as excludable from fica wages under former sec_3121 a or a a iii second the limitation provided in paragraph g iii with respect to an employer’s treatment of stock_options is significantly analogous to an amended action with respect to severance_pay so that no reasonable good_faith we are not aware of any guidance that concludes that compensation similar to taxpayer’s severance payments is subject_to sec_3121 furthermore we are not aware of any guidance that treated such compensation as excludable from wages for fica tax purposes under the retirement exclusions in former sec_3121 a and a a iii which were eliminated in connection with enacting the special timing rule for including the newly taxable benefits for fica tax purposes conversely in plr the service concluded that since the benefits at issue were in the nature of termination pay or severance_pay and would be paid only in certain circumstances related to the acquisition of the employer the benefits were not deferred_compensation for purposes of sec_3121 prior to the enactment of sec_3121 the service had concluded that severance_pay was not excludable from wages under sec_3121 a or a a iii see plr wta-n-112572-99 interpretation arguably exists where a taxpayer may treat severance payments as subject_to sec_3121 at a time other than when that taxpayer filed form sec_941 for the quarters when the employees terminated therefore we do not believe that a taxpayer could rely on an amended action under the transition rule in sec_31_3121_v_2_-1 in the situation described above furthermore a recent decision by the united_states district_court for the central district of california supports our position in cohen v united_states the plaintiff entered into an agreement with his employer in which he received five annual lump- sum payments in exchange for his voluntary resignation aftr2d date the plaintiff asserted that the payments were nonqualified_deferred_compensation within the meaning of sec_3121 and therefore should have been subject_to fica tax when the plaintiff separated from service the court found that the severance payments were not nonqualified_deferred_compensation citing to the regulations under sec_3121 which expressly provide that severance_pay is not nonqualified_deferred_compensation the cohen court concluded that the severance plan at issue did not provide an arrangement for deferred salary and thus did not qualify for the special timing rule therefore the court granted the government’s motion for summary_judgment and found that the plaintiff’s claim_for_refund properly had been denied if an original action with respect to severance payments is in accordance with a reasonable good_faith interpretation of sec_3121 a taxpayer may rely on such action under paragraph g if a taxpayer’s original action with respect to severance payments is in accordance with the final regulations no optional adjustment is needed or permitted under paragraph g if a taxpayer’s amended action with respect to severance payments would not be in accordance with a reasonable good_faith interpretation of sec_3121 as discussed above the specific transition rule_of paragraph g i does not apply for these reasons we believe that the claims for refund with respect to those payments should be denied case development hazards and other considerations typically taxpayers cite to 996_f2d_226 10th cir and 31_fedclaims_794 to support a finding that its severance plan should qualify as nonqualified_deferred_compensation under sec_3121 however a review of those cases does not change our conclusion both cases involve materially different facts both opinions were issued prior to the publication of the proposed_regulations and the taxpayers currently claiming a refund under a theory that severance payments are nonqualified wta-n-112572-99 deferred_compensation under sec_3121 did not rely on those cases in determining their original fica tax_liability with respect to the severance payments taxpayers may also assert that a statement made by james mcgovern former assistant chief_counsel employee_benefits and exempt_organizations before the subcommittee on social_security of the house ways_and_means_committee on april supports the theory that treating severance_pay as subject_to sec_3121 is a reasonable good_faith interpretation of the section mr mcgovern’s general statement may have some limited relevance in applying the reasonable good_faith interpretation to other facts however such statement has no relevance to taxpayers claiming refunds based upon a position taken after publication of the proposed_regulations additionally a taxpayer might assert that its severance plan is a window plan within the meaning of sec_31_3121_v_2_-1 that section defines a window benefit as an early_retirement_benefit retirement-type subsidy social_security_supplement or other form of benefit made available by an employer for a limited period of time no greater than one year to employees who terminate employment during that period or to employees who terminate employment during that period under specified circumstances sec_31_3121_v_2_-1 provides that like severance_pay a window benefit provided in connection with impending termination of employment does not result from the deferral of compensation within the meaning of sec_3121 however sec_31_3121_v_2_-1 of the final regulations provides a special transition rule for window benefits that permits an employer to choose to treat a window benefit that is made available for a period of time that begins before date as a benefit that results from the deferral of compensation if the sole reason the window benefit would otherwise fail to be provided pursuant to a nonqualified deferred n cohen v untied states discussed above the plaintiff argued that 31_fedclaims_794 supports a finding that the payments in issue were deferred_compensation the court distinguished buffalo bills finding that the employment contracts in that case provided for deferred_compensation upon retirement and that a portion of that compensation was earned in prior years the cohen court concluded that the severance plan at issue did not provide an arrangement for deferred salary and thus did not qualify for the special timing rule almost any arrangement might arguably be classified within the scope of sec_3121 at this time it is not clear whether other types of plans and arrangements - such as welfare_benefit programs stock_option arrangements vacation pay plans and severance_pay plans will receive sec_3121 treatment wta-n-112572-99 compensation plan is because it is a window benefit that transition rule can be read in combination with the transition rule in paragraph g to permit an employer to amend returns with respect to window benefits made available prior to date treating the window benefits as deferred_compensation for any pre-effective date open periods that adjustment is permitted even though window benefits are not nonqualified_deferred_compensation under the final regulations and may not be treated as such after the effective date of those regulations date however plans that compensate for involuntary termination and do not provide an early_retirement_benefit retirement-type subsidy or social_security_supplement are severance plans and do not qualify for the special window plan treatment we note that congress has prohibited administrative exclusions from fica tax see s rep no 98th cong 1st sess pincite u s code cong adm new sec_183 h_rep_no 98th cong 1st sess pincite u s code cong adm news wta-n-112572-99 therefore although we recognize that hazards_of_litigation do exist we believe that the stronger technical argument calls for disallowing the claims for refund on the basis that the original treatment of the severance benefits as taxable when paid is correct under the final regulations and the amended treatment of the severance_pay as deferred_compensation would be neither correct nor in accordance with a reasonable good_faith interpretation of sec_3121 the primary arguments against that conclusion are faulty for the reasons discussed above conclusion claims for refund with respect to amounts paid under a severance plan filed after the publication of the proposed_regulations but before the effective date of the final regulations do not satisfy the reasonable good_faith requirement of the final regulations because a the original action of treating the severance_pay as wages when paid is in accordance with the final regulations b the amended action would not be in accordance with the final regulations c no pre-existing guidance treated severance payments as subject_to sec_3121 or as excludable from fica wages under former sec_3121 a or a a iii and d sec_31_3121_v_2_-1 providing that such treatment of stock_options is not in accordance with a reasonable good_faith interpretation of sec_3121 is analogous generally claims for refund treating amounts paid under a severance plan as nonqualified_deferred_compensation under sec_3121 should be denied if you have any further questions please call jerry e holmes chief branch ebeo office of associate chief_counsel employee_benefits exempt_organizations
